          Case 5:21-cv-00076-gwc Document 8 Filed 07/06/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                                 FOR THE
                           DISTRICT OF VERMONT

KIMBERLY D. CROSSON,                   )
                                       )
     Plaintiff,                        )
                                       )
     V.                                )
                                       )
NORTH COUNTRY FEDERAL CREDIT           )    Case No. 5:21-cv-68
UNION; ROBERT MORGAN, CEO;             )
MELISSA JEWETT                         )
                                       )
    V.                                 )
                                       )
ANDREW SOLL; SOCIAL SECURITY           )    Case No. 5:21-cv-71
ADMINISTRATION                         )
                                       )
     V.                                )
                                       )
TOWN OF BRIGHTON ISLAND POND;          )     Case No. 5:21-cv-72
JOEL T. COPE; MICHAEL STRAIT;          )
JEFFREY NOYES                          )
                                       )
     V.                                )
                                       )
T.J. DONOVAN                           )     Case No . 5:21-cv-76
                                       )
     V.                                )
                                       )
ROBERT MCKENNA; HUGH                   )     Case No. 5:21-cv-77
O'DONNELL; SEAN BRENNAN;               )
MATTHEW BIRMINGHAM                     )
                                       )
     V.                                )
                                       )
MARY HARE; JEFFREY HARE                )     Case No. 5:21-cv-78
                                       )
     V.                                )
                                       )
MICHAEL HARRINGTON                     )   , Case No. 5:21-cv-79
                                       )
     V.                                )
                                       )
                                       )
          Case 5:21-cv-00076-gwc Document 8 Filed 07/06/21 Page 2 of 4




VERMONT LEGAL AIDE; KELLI              )     Case No. 5:21-cv-80
KAZMARKI; JESSICA RADFORD              )
                                       )
     V.                                )
                                       )
VERMONT STATE POLICE; AMY              )     Case No. 5:21-cv-81
BOSARE; JASON LATERNEAU                )
                                       )
     V.                                )
                                       )
KATHRYN PIPER; PIPER LAW FIRM          )     Case No. 5:21-cv-82
                                       )
     V.                                )
                                       )
T.J. DONOVAN; NORTHEAST                )     Case No. 5 :2 l-cv-88
KINGDOM HUMAN SERVICES                 )
MENTAL HEALTH; DEVIL; PHIL             )
SCOTT; VERMONT STATE REPS              )
                                       )
     V.                                )
                                       )
WINDHAM COUNTY PROBATE                 )     Case No. 5 :2 l-cv-89
COURT; T.J. DONOVAN; RAYMOND           )
MASSUCCO; STEVEN ANKUDA                )
                                       )
     V.                                )
                                       )
VERMONT DEPARTMENT OF                  )      Case No. 5:21-cv-90
CHILDREN AND FAMILY SERVICES;          )
COMMISSIONER OF ADULT                  )
PROTECTIVES; DEVIL; T.J. DONOVAN;      )
PHIL SCOTT; VERMONT STATE REPS,        )
                                       )
     v.                                )
                                       )
TOWN OF BELLOWS FALLS; SCOTT           )      Case No. 5:21-cv-91
PICKUP; SINETTE; DAVID BEMIS;          )
RAYMOND MASSUCCO; STEVEN               )
ANKUDA; T.J. DONOVAN; PHIL             )
SCOTT; STATE REPS; BRATTLEBORO         )
VERMONT PROBATE COURT;                 )
BRATTLEBORO VERMONT PROBATE            )
COURTJUDGE;BRATTLEBORO                 )
VERMONT PROBATE COURT ADMIN,           )
                                       )
     V.                                )


                                       2
             Case 5:21-cv-00076-gwc Document 8 Filed 07/06/21 Page 3 of 4




ADAM DIONNE                                       )         Case No. 5:21-cv-92
                                                  )
        V.                                        )
                                                  )
 KEVIN J. BICKFORD; DEVIL,                        )         Case No. 5:21-cv-93
                                                  )
        V.                                        )
                                                  )
 VERMONT DEPARTMENT OF LABOR;                     )         Case No. 5:21-cv-94
 ERIC HARRINGTON; MICHELE                         )
 BROWN; ROGER V.; T.J. DONOVAN;                   )
 PHIL SCOTT; BERNIE SANDERS; GAIL                 )
 IRELAND; PATRICK LEAHY; PETER                    )
 WELCH; DEVIL; DIRK ANDERSON;                     )
 STATE REPS; GOVERNMENT                           )
 OFFICIALS,                                       )
                                                  )
        V.                                        )
                                                  )
 UNITED STATES POSTAL SERVICE;                    )       Case No. 5:21-cv-97
 STEVE WRIGHT; AARON WHITCOMB,                    )
                                                  )
        Defendants.                               )

                                              ORDER

       Kimberly Crosson has filed multiple lawsuits in this court in which she represents herself.

In 2021 alone, she filed eighteen cases. In total, she has filed twenty-eight cases since 2019. She

frequently contacts the clerk's office by telephone to seek information about her cases and court

procedures. The court learned that she has been recording these conversations and posting the

recordings to YouTube. Consequently, on June 29, 2021, the court issued an Order to Show

Cause requiring Ms. Crosson to appear in person at a hearing on July 6, 2021, to explain her

reasons for the publication and particularly to show cause why she should not be limited to

contact with the court by mail, email, in-person visits to the court's public counters, or electronic

filing. The court warned that if Ms. Crosson "does not appear, the comi will enter an order

limiting her contact with comi personnel." (Doc. 5 at 4.)



                                                  3
           Case 5:21-cv-00076-gwc Document 8 Filed 07/06/21 Page 4 of 4




       Although it is not illegal under federal or Vermont law to record a conversation so long

as one participant consents, as a matter of court policy, the court protects its staff from recording

and publication of phone calls. Recording telephone conversations with comi staff without

permission and publishing these conversations on the internet is inappropriate conduct.

       Ms. Crosson was invited to explain to the court, in person, why she has been publishing

these recordings and to show cause why her contact with the comi should not be limited. She

did not make use of the opp01iunity. Accordingly, the court enters this order limiting Ms.

Crosson's contact with comi personnel to mail, email, and in person or electronic filing. For the

reasons set f01ih, Ms. Crosson is hereby ORDERED to contact comi personnel by mail or email

and not by telephone. She may also come to the comi, including the clerk's office, in person.

       SO ORDERED.

       Dated at Rutland, in the District of Vermont, this   ~'th day of July 2021 .
                                                                          •   •   -•--   ---




                                                      Geoffrey W. Crawford, Chief Judge
                                                      United States District Comi




                                                  4
